           Case 1:18-cv-05800-CM Document 30 Filed 12/05/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                Case No. 18-5800-CM
United States of America
                                     Plaintiff,

        -against-
The Walt Disney Company, and
Twenty-First Century Fox, Inc.       Defendant.

                                        NOTICE OF CHANGE OF ADDRESS

T0:     ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES


I~ I    I have cases pending                                   ~         I have no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:


                              Kenneth S. Reinker
                                     FILL IN ATTORNEY NAME

My SDNY Bar Number is:            My State Bar Number is

I am,
                    An attorney
                    A Government Agency attorney
                    A Pro lac Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM:           FIRM NAME: Cleу Gottlieb Steen & Hamilton LLP
                    FIRM ADDRESS: 2000 Pennsylvania Ave NW1Washington, DC 20006
                    FIRM TELEPHONE NUMBER: +1 20274 1500
                    FIRM FAX NUMBER: +1 202 974 1999

NEW FIRM:           FIRM NAME: Cleу Gottlieb Steen & Hamilton LLP
                    FIRM ADDRESS:_2112 Pennsylvania Ave NW, Suite 1000, Washington, DC 20037_
                    FIRM TELEPHONE NUMBER: +1 202 974 1500
                    FIRM FAX NUMBER: +1 202 974 1999


        ~           I will continue to be counsel of record on the above-entitled case at my new firm/agency.


                    I am no longer counsel of record on the above-entitled case. An order withdrawing my appearance
                    was entered on                    by Judge



 Dated: 12/05/2018
                                                       ATTORNEY'S SIGNATURE
